DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 2016/0191664 A1) in view of Zou et al. (US 2011/0125727 A1).
For claim 1, Balakrishnan et al. teaches a computer-implemented method comprising: generating a context-based query through based on a received input [query generated based on input, 0027: Balakrishnan]; finding a result of the generated query using a link prediction algorithm coupled with a link prefetching algorithm [predictive and pre-fetching function together, 0007: Balakrishnan]; and generating a specific link that illustrates and matches the generated context-based query [generate links as a result to the query, 0053: Balakrishnan], but does not teach wherein the result comprises a compilation of plural resources from plural different source materials in one downloadable format as a downloadable file.
Zou et al. teaches wherein the result comprises a compilation of plural resources from plural different source materials [retrieving content from multiple sources, 0098-105: Zou] in one downloadable format as a downloadable file [integrating all the data into one downloadable file, 0017 and 0028: Zou].

Before the filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify context-based query as described by Balakrishnan et al. with resources from different sourced downloaded as taught by Zou et al.
The motivation for doing so would be for “an improved index and search method in order to locate and download the desired binary files” [0009: Zou].
Therefore, it would have been obvious to combine Balakrishnan et al. (US 2016/0191664 A1) with Zou et al. (US 2011/0125727 A1) for context based query results in downloadable form. 
For claim 3, Balakrishnan et al. and Zou et al. teaches:
	The computer-implemented method of claim 1, wherein generating a query through a program comprises ranking each of the one or more link resources using a rank and retrieve algorithm that considers factors selected from a group consisting of: user preferences via a user profile, popularity of a link, trending topics, browser history of the user, quality of link, and confidential and privacy settings of the link [user preference, quality and other metrics used for relevancy refinement, 0053-0055: Balakrisnan].
For claim 4, Balakrishnan et al. and Zou et al. teaches:
	The computer-implemented method of claim 1, wherein finding a result of the generated query comprises matching at least 81% of relevant content of the input query fetched based on user preference rules for result refinement, 0054-0055: Balakrishnan].
For claim 5, Balakrishnan et al. and Zou et al. teaches:
	The computer-implemented method of claim 1, wherein generating a specific link that illustrates and matches the generated query comprises generating a link that specifically directs a user to a specific area of displayable content that satisfies the generated query [generate links as a result to the query, 0053: Balakrishnan].
For claim 6, Balakrishnan et al. and Zou et al. teaches:
	The computer-implemented method of claim 1, further comprising: selecting one or more links meeting or exceeding at least 81% of a relevant content of the input and presenting the selected one or more links as a downloadable display of multiple links that is collated and presented as a footnote [sites crawled and the links presented and published, 0053: Balakrishnan].
For claim 7, Balakrishnan et al. and Zou et al. teaches:
	The computer-implemented method of claim 1, further comprising: ranking one or more links meeting or exceeding at least 81% of a relevant content of the received input considering multiple user preferences [query fetched based on user preference rules for result refinement, 0054-0055: Balakrishnan].
For claim 8, Balakrishnan et al. and Zou et al. teaches:
	The computer-implemented method of claim 1, further comprising: modifying a selection and rank of one or more links meeting or exceeding at least 81% of a relevant content of the input using an alternative ranking and retrieving algorithm [query fetched based on user preference rules for result refinement, 0054-0055: Balakrishnan].
For claim 9, Balakrishnan et al. and Zou et al. teaches:
	The computer-implemented method of claim 1, further comprising: compiling multiple portions of different resources that satisfy the generated context-based query into a downloadable file [resources as downloadable file, 0007: Balakrishnan].
Claim 10 is a product of the method taught by claim 1.  Balakrishnan et al. and Zou et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 11 is a product of the method taught by claim 2.  Balakrishnan et al. and Zou et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 12 is a product of the method taught by claim 3.  Balakrishnan et al. and Zou et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 13 is a product of the method taught by claim 4.  Balakrishnan et al. and Zou et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 14 is a product of the method taught by claim 5.  Balakrishnan et al. and Zou et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 15 is a product of the method taught by claim 6.  Balakrishnan et al. and Zou et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 16 is a system of the method taught by claim 1.  Balakrishnan et al. and Zou et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 17 is a system of the method taught by claim 2.  Balakrishnan et al. and Zou et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 18 is a system of the method taught by claim 3.  Balakrishnan et al. and Zou et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 19 is a system of the method taught by claim 4.  Balakrishnan et al. and Zou et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 20 is a system of the method taught by claim 5.  Balakrishnan et al. and Zou et al. teaches the limitations of claim 5 for the reasons stated above.
Response to Arguments
Applicant's arguments and amendments filed November 18, 2021 have been fully considered and a new reference has been brought in to address the arguments and new language.  The arguments against the limitations are addressed clearly above in the 35 U.S.C. 103 rejection.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
2/24/2022